Citation Nr: 1642364	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  13-02 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine, to include a total rating based on unemployability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel






INTRODUCTION

The Veteran had active service from March 1989 to April 1994.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The record raises the issue of entitlement to a total rating based on unemployability due to the Veteran's service-connected lumbar spine disability alone.  The Board has jurisdiction over this claim because it is a component of his claim for a higher rating for his service-connected lumbar spine disability.

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

  
REMAND

The Board finds that further development is warranted before the claim of entitlement to a rating in excess of 20 percent for the Veteran's service-connected lumbar spine disability is decided.  

The record reflects that the Veteran was most recently afforded an examination to determine the current degree of severity of the disability in November 2012.  The Veteran and his representative assert that the report of the examination in November 2012 does not accurately reflect the severity of his symptoms.  

The Board further notes that the U. S. Court of Appeals for Veterans Claims (Court) has held that a VA examination of the joints must, wherever possible, include range of motion testing, "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing."  The Court further held that that if for some reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  The November 2012 VA examination report is not in compliance with the Court's holding.

Therefore, a contemporaneous examination is warranted to ensure that the record reflects the current severity of the Veteran's service-connected lumbar spine disability with findings responsive to the applicable rating criteria and an assessment of the impact of the disability on the Veteran's ability to work.  

In addition, development to obtain any outstanding medical records pertinent to the Veteran's claim should be completed.  Specifically, ongoing VA outpatient treatment records dated from December 2012 to the present should be obtained and associated with the record.

With respect to the total rating based on unemployability component of the claim, the Veteran should be provided all required notice.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions: 

1.  The RO or the AMC should provide the Veteran all required notice on the issue of entitlement to a total rating based on unemployability due to the service-connected degenerative disc disease of the lumbar spine.  In addition, he should be provided and requested to complete and return the appropriate form to claim entitlement to a total rating based on unemployability.

2.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include VA outpatient treatment records for the period from December 2012 to the present.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

3.  Then, Veteran should be scheduled for a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's service-connected lumbar spine disability and the impact of his lumbar spine on his employability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be accomplished.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should be directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.

The examiner should also provide an assessment of the functional effects of the disability on the Veteran's ability to work and provide  an opinion as to whether there is a 50 percent or better probability that the Veteran's service-connected lumbar spine disability is sufficient by itself to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why the required opinion cannot be provided.

4.  The RO or the AMC should ensure that the Veteran is provided with adequate notice of the date and place of all scheduled examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim(s).

5.  The RO or the AMC should also undertake any additional development deemed necessary.

6.  Then, the RO or the AMC should readjudicate the issue on appeal, to include consideration of whether the claim should be forwarded to the Director of the Compensation Service for extra-schedular consideration.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is recertified for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




